Citation Nr: 1227475	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana, that denied the above claims.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise as to whether a current low back disorder is related to the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1310, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specific duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given that the disposition in this case is fully favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the Veteran's claim of service connection for a low back disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

During the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has a low back disorder that is manifested as a result of his service-connected disability.  He has not asserted that such disability is the result of an incident that occurred during his period of active service.

A review of the Veteran's service treatment records reveals that clinical evaluation of the spine and musculoskeletal systems at enlistment in February 1960 and at separation in May 1964 was normal.  There is no medical evidence of record to suggest treatment for a back disorder during service, nor within one year following separation therefrom.  There is also no medical evidence of record to suggest that the Veteran has a current low back disorder that is directly etiologically related to service.  As such, the Board will focus its analysis on whether the Veteran has a current low back disorder that is secondary to a service-connected disability.

A lower back evaluation from the Center for Occupational Health, dated in May 2001, shows that the Veteran was treated for a lower back strain sustained while lifting a cement slab.  

A magnetic resonance imaging (MRI) study from Open Sided MRI, dated in September 2001, shows significant degenerative disc disease at all lumbar levels; mild thecal sac stenosis at L1-2 and L2-3 due to disc and osteophyte disease, without focal disc herniation; facet joints that were hypertrophic at all lumbar levels; significant right intervertebral foraminal stenosis at L5-S1 due to a right lateral disc herniation and end-plate and facet hypertrophic change; and, bilateral pars defects and grade I spondylosis at L5-S1.

A private medical record dated in September 2001 reflects the Veteran's reports of lumbar pain, with left groin radiation, which had its onset in May 2001 with a lifting injury at work.

A physical therapy record from Greencastle Physical Therapy and Sports Medicine, dated in January 2002, reflects a long history of intermittent low back pain, with an acute exacerbation in May 2001, secondary to a lifting injury.

In June 2005, the Veteran was awarded service connection for posttraumatic osteoarthritis of the right knee.  In January 2006, the service-connected right knee disability was re-characterized as postoperative residuals of a complete right knee replacement.

Private outpatient treatment records written by S. J. S., D.O., dated from April 2005 to September 2005, reveal continued reports of back pain following total right knee replacement surgery.  In August 2005, the Veteran was diagnosed with degenerative scoliosis with neurogenic claudication symptoms and central canal and neural foraminal stenosis at L5-S1 associated with degenerative spondylolisthesis at L5-S1; and degenerative spondylolisthesis at L5-S1 with instability.  In September 2005, Dr. S. indicated that the Veteran's knee pain absolutely could increase his back pain.  In light of the fact that he had degenerative disc disease and scoliosis, there was a high likelihood that his knee pain related to his military service and advanced arthritis was a cause of his significant back pain because his back pain had improved dramatically since his total knee arthroplasty in the right lower extremity.

Upon VA examination in October 2007, several factors were identified as contributing to the Veteran's back pain.  He had scoliosis, severe degenerative disease throughout the lumbosacral spine, and disc herniation with nerve root impingement/leg symptoms/and possible referred pain.  His symptoms were said to improve after total knee arthroplasty.  The examiner explained that there was a recognized knee-spine syndrome - a correlation between sacral inclination and patellofemoral joint pain.  However, it seemed that his back and leg pain improved after his total knee arthroplasty due to relief of myofascial pain.  He likely had a more pronounced gait disturbance with his painful knee, and once he started carrying himself better, his back pain improved.  The examiner concluded, based in large part on observing the Veteran's gait, that the back disorder was less likely as not caused by or a result of his established service connected knee injury and posttraumatic arthritis.

A private medical record from Dr. S., dated in October 2009, shows that the Veteran's back pain symptoms had deteriorated.  Dr. S. had no doubt that the back symptoms were more likely due to his bilateral knee pain from military service.  The right total knee arthroplasty due to osteoarthritis and degenerative changes, along with traumatic changes associated with military service was noted.  Dr. S. reiterated that it was more than likely, if not completely likely, that his back pain and degenerative changes that were being followed from L2 to the sacrum were associated with his bilateral knee deterioration and degenerative knee with the osteoarthritic knee symptoms as a result of his military service.

As noted above, the Veteran is currently service-connected for a right knee disability.  In September 2005, Dr. S. indicated that the Veteran's knee pain absolutely could increase his back pain.  In October 2009, Dr. S. concluded that it was completely likely that the back pain and degenerative changes were associated with his knee disability.  

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists, and, in pertinent part, that the current disability is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); Allen, 7 Vet. App. at 439.  While it is unclear whether the service-connected right knee disability caused the low back disorder, it has been shown that there is a likelihood that the low back disorder is aggravated by the service-connected right knee disability.

The Board finds that the evidence supports the claim for service connection for a low back disorder because the medical evidence establishes a link between the service-connected right knee disability and the Veteran's current low back disorder. 

The Board recognizes that the VA examiner in October 2007 concluded that the Veteran's back condition was less likely as not caused by or a result of his service- connected right knee disability.  However, the VA examiner did not provide an opinion as to whether the right knee disability aggravated the low back disorder.  As such, the opinion is incomplete and cannot be considered the most probative evidence of record.

Additionally, the Board recognizes that the medical evidence of record demonstrates that the Veteran sustained a work related lumbar strain in May 2001.  However, the January 2002 physical therapy record confirmed a long history of intermittent low back pain prior to May 2001, with an acute exacerbation in May 2001.  In light of the Veteran's long history of a right knee disability, and the noted long history of low back pain, the Board finds that the Veteran's low back disorder existed prior to May 2001.  Moreover, there is no evidence to suggest that the right knee disability was not aggravating the low back prior to May 2001.

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the medical opinion evidence addressing secondary service connection supports the Veteran's claim, and there is no medical evidence of record refuting the opinion as it relates to the aggravation component of the claim, service connection is warranted.  

As noted above, during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310, which places a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  However, as the Veteran's claim was pending before the regulatory change was made, the Board has applied the version of 38 C.F.R. § 3.310 in effect before the change, which does not require establishing a pre-aggravation baseline level of disability and which favors the Veteran.

In sum, the Board finds that the Veteran's low back disorder is aggravated by his service-connected right knee disability, and that no deduction should be made. Accordingly, resolving any doubt in the Veteran's favor, the evidence supports the claim for service connection for a low back disorder.


ORDER


Service connection for a low back disorder is granted.


REMAND

The Veteran's claim for entitlement to a TDIU has been denied, in part, on the basis that he did not meet the schedular criteria under 38 C.F.R. § 4.16.  Having determined that service connection is warranted for his low back disorder, this issue must first be reevaluated by the RO prior to adjudication by the Board.  As entitlement to a TDIU contemplates the severity of the Veteran's service-connected disabilities, the appropriate disability rating for the now service-connected low back disability must first be identified.

Moreover, if the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), the RO must consider, whether the Veteran's disability picture warrants referral to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with notice as to what evidence is required in order to establish entitlement to TDIU. 

2.  The RO/AMC shall acquire any records for any treatment the Veteran has received for his service-connected disabilities that have not already been associated with the record, after obtaining his permission for the release of such records. 

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The claims file and a copy of this Remand must be provided for the examiner's review. 

The examiner shall offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities, either individually or as a whole.

The examination report must include a complete rationale for all opinions and conclusions expressed.  If the examiner is unable to provide such an opinion without resorting to speculation, a rationale should be given as to why such an opinion cannot be provided. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. 

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


